Citation Nr: 0601122	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  96-49 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from August 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

This case has previously come before the Board.  In April 
2000, the petition to reopen the claims of entitlement to 
service connection for a skin disorder, a back disorder, 
schizophrenia, and a psychoneurosis, other than PTSD was 
denied.  The claim for service connection for PTSD was 
reopened and remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The matter has been 
returned to the Board for further appellate review.  

The appellant was afforded a hearing before a hearing officer 
at the RO in August 1997.  A transcript of the hearing has 
been associated with the claims file.  


FINDING OF FACT

The appellant's symptoms do not meet the criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in June 2002 and August 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the August 
2003notice, the December 2004 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the issue in this case has 
been on appeal since 1996.  During the appeal, the provisions 
of 38 C.F.R. § 3.304(f) were revised.  The earlier criteria 
required a clear diagnosis of PTSD, while the criteria 
effective in June 1999 requires a diagnosis in accordance 
with 38 C.F.R. § 4.125(a).  The appellant has been advised of 
the evidence necessary to substantiate the claim under both 
criteria, and specifically that in either case, the evidence 
must show a diagnosis of PTSD, evidence of an in-service 
stressor and a link between PTSD and an in-service stressor.  

In this case, CURR has verified that the appellant was 
wounded in action.  The pivotal issue, however, is not the 
appellant's combat status.  Rather, the issue is whether the 
appellant has a diagnosis of PTSD consistent with the 
criteria contained in 38 C.F.R. § 4.125(a).  In light of the 
Board's finding that the appellant does not have PTSD, 
further discussion regarding etiology and in-stressors is not 
warranted.  

In this case, the appellant's symptoms do not meet the 
criteria for a diagnosis of PTSD.  The Board notes there is 
both positive and negative evidence that must be weighed.  

At separation in July 1969, the appellant denied having or 
having had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry.  While he 
indicated that he had or had had nervous trouble, the 
examiner's only positive finding was noted to have been a 
laceration to the finger.  There was no diagnosis of PTSD.  

The records are replete with diagnoses, to include PTSD, 
schizophrenia, and major depressive disorder.  A May 1986 VA 
treatment record, reflects a diagnosis of PTSD related to 
experiences in Vietnam.  The diagnoses of PTSD were based on 
the appellant's reported history, and the examiner's who 
entered a diagnosis of PTSD did not have benefit of the 
claims file, and/or the opinions were not based on an 
identified in-service stressor.  For example, while the 
appellant was hospitalized in August 1988 with diagnoses to 
include PTSD and drug abuse, that examiner noted that the 
appellant's reported history of flashbacks of Vietnam sounded 
more like intense memories rather than flashbacks and the 
primary reason for hospitalization was borderline personality 
disorder.  The January 1989 diagnosis of PTSD was noted to be 
"by record."  The only symptom in regard to the PTSD 
diagnosis in a March 1989 VA treatment record was that he 
talked about nightmares and flashbacks, without notation of 
the content of the flashbacks and nightmares.  Worry was 
noted to be in regard to his wife's health.  The June 1989 
reference to PTSD was merely a provisional diagnosis.  A 
November 1989 record notes complaints related to medical 
services at VA and that he "dramatically" described 
nightmares and irritability.  While that examiner entered a 
diagnosis of PTSD, another diagnoses was depression with 
somatization without any real physical condition.  The 
January 1990 VA treatment record reflecting a diagnoses of 
PTSD references his diet, high cholesterol and high blood 
pressure.  No symptoms of PTSD were noted; rather a 
perceptual disorder was identified.  

The Board finds more probative the VA examinations.  Those 
examiners credentials are noted on the examination reports, 
the examiners reviewed the records, prepared comprehensive 
and detailed reports, and provided reasons and bases for 
their opinions.  The June 1991 VA examiner diagnosed anxiety 
disorder and borderline personality, not PTSD.  No stressor 
was specifically noted.  The November 2004 VA examiner noted 
no report of nightmares about traumatic experiences in 
Vietnam, no intrusive, recurrent, distressing  memories of 
Vietnam, no avoidant behavior related to experiences in 
Vietnam, no impairment of thought process or communication, 
and no inappropriate behavior.  The examiner specifically 
stated that the appellant's mental disorder did not meet the 
criteria for a diagnosis of PTSD.  The examiner specifically 
noted that the appellant was not able to specify and describe 
in detail a severe and horribly traumatic event or incident 
experienced in service, that he was not anxious, distressed 
or depressed when he was expressing the events in service, 
and did not report feelings of intense fear, helplessness or 
horror at the time he was experiencing the events in Vietnam.  
The examiner added that there were no signs and symptoms of 
PTSD, that there was no definite extreme traumatic stressor, 
and that there was no link between any stressor and any signs 
and symptoms of the appellant's mental disorder and service.  
Rather, the diagnosis was major depressive disorder not 
caused by or aggravated during service.  The examiner added 
that there was no evidence that the appellant had a 
psychiatric disorder during service, at separation, or within 
one year of separation.  

The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and he is 
not shown to be competent in regard to diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence is the well 
reasoned VA opinions.  The November 2004 VA examination 
report establishes that the appellant symptoms do not meet 
the criteria for a diagnosis of PTSD, and in fact, has no 
signs or symptoms associated with PTSD, but instead has major 
depressive disorder completely unrelated to service.  Such 
evidence is far more probative than the appellant's lay 
opinion, or other unsupported lay opinion.

As the more probative evidence establishes that the 
appellant's symptoms do not meet the criteria for a diagnosis 
of PTSD, the Board will not address the issue of in-service 
stressors.

In reaching this conclusion, the Board notes that there is 
positive and negative evidence.  However, the Board is under 
an obligation to weigh and evaluate the probative value.  
Clearly, some examiners have entered the term PTSD is medical 
records.  While it is true that the BVA is not free to ignore 
the opinion of a treating physician, the BVA is certainly 
free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet.App, 97, 101 (1992).  
The probative value of medical evidence is based on the 
medical expert's personal observation of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).  As noted above, the 
favorable diagnoses of PTSD are remarkably lacking in 
substantive detail and are accorded lessened probative value.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently the benefits 
sought on appeal are denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


